Title: To James Madison from Jesse Cross, 3 December 1815
From: Cross, Jesse
To: Madison, James


                    
                        
                            Washington City
                            December 3rd: 1815
                        
                    
                    I Jesse Cross humbly Beseeched your Excellcy’s Clemency and mercy in pardoning my fault in taking a horse from the race field and had no intend of keeping him upon any account what ever. I the said Jessy Cross is a soldier in the army of the United States at Greenbase point under the command of colonel Bumford.
                    Your Excellency must know that I the Said Jesse Cross is in Jeal in this City and would be very thankful if your Excellency would be pleased to grant him your pardon.
                    
                        
                            Jesse Cross
                        
                    
                